Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 28, 1976, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, as a matter of discretion in the interest of justice, and new trial ordered. The prosecutor committed a number of errors in the course of the trial. In the absence of overwhelming proof of the appellant’s guilt, a new trial is required in the interest of justice (see People v Crimmins, 36 NY2d 230). Latham, J. P., Cohalan, Margett and Damiani, JJ., concur.